Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed October 3, 2022 has been entered.
Claims 1-20 remain pending in the application, with claims 1-17 being examined, and claims 18-20 deemed withdrawn. Claims 21 and 22 are newly added, and are pending and examined.
Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed July 20, 2022.
Based on Applicant’s amendments and remarks, the previous prior art rejection has been modified to address the claim amendments.
Claim Objections
Claim 22 is objected to because of the following informalities:  The claim is missing a period at the end, which is improper.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a conveyance system on which a plurality of substrates are conveyed” in claim 1, and “a processing device to provide instructions to the conveyance system…” in claim 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: [0045] of the Pre-Grant Publication of the instant Application, US 2021/0096147 A1 (Dudenhoefer et al., hereinafter “Dudenhoefer ‘147”) teaches the conveyance system being a conveyor belt, mechanical stages, or rolls or reels of flexible material. For purposes of examination, the examiner will interpret the conveyance system to be a conveyor belt, mechanical stages, or rolls or reels of flexible material, and equivalents thereof. [0056]-[0057] of Dudenhoefer ‘147 teaches the processing device being a processor. For purposes of examination, the examiner will interpret the processing device to be a processor, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4, 9-11, 16, 17, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Dudenhoefer et al. (US Pub. No. 2012/0051984; hereinafter Dudenhoefer ‘984; already of record) in view of Treptow (US Pub. No. 2004/0258573; already of record) and Kowallis (US Pub. No. 2001/0018216).

Regarding claim 1, Dudenhoefer ‘984 discloses a reagent dispensing system ([0021]). The system comprises: 	a station located in-line with respect to a dispersion surface ([0034], see Figs. 8, 9A at frame 800 for holding head assembly modules 100. In a first embodiment, the frame 800 may comprise a single station. In a second embodiment, i.e. the embodiment of Claim 9, the frame 800 may comprise multiple stations, i.e. a first station holds the first set of four assembly modules 100, and the second station holds the second set of four assembly modules 100, [0046], see Fig. 19 at container 1904, which is the dispersion surface).
	A plurality of reagent modules structured to be releasably engaged to and moveable between the station located in-line with respect to the dispersion surface and a second station ([0034], the head assembly modules 100 may snap into the frame 800 using alignment/retention features 802, see Figs. 8, 9A at retention features 802 for snapping head assembly modules 100 into the frame 800. Each module is movable from the first station to the second station). Each module comprises at least one of: 
	a first reagent dispensing device structured to dispense a first range of volumes of a first reagent onto a given substrate within a time period (see Figs. 8, 9A. In a first embodiment, i.e. the embodiment of Claim 16, the first module comprises multiple head assembly modules 100. In a second embodiment, i.e. the embodiment of Claim 17, the first module comprises a head assembly module 100, and the second module comprises a different head assembly module 100. See also Fig. 1 at nozzles 108). 
	A second reagent dispensing device structured to dispense a second range of volumes of a second reagent onto the given substrate within the time period, the second range of volumes being more voluminous relative to the first range of volumes (see Figs. 8, 9A. In a first embodiment, i.e. the embodiment of Claim 16, the first module comprises multiple head assembly modules 100. In a second embodiment, i.e. the embodiment of Claim 17, the first module comprises a head assembly module 100, and the second module comprises a different head assembly module 100. See also Fig. 1 at nozzles 108. See also [0051], which states that the dispense controller can cause multiple modules to dispense different volumes of liquid in parallel).
	Dudenhoefer ‘984 fails to explicitly disclose that:
the dispersion surface comprises a conveyance system on which a plurality of substrates are conveyed;
the reagent modules are located in-line with respect to the conveyance system of the dispersion surface;
the second station is located off-line with respect to the dispersion surface; and
the conveyance system is to convey the plurality of substrates underneath the plurality of reagent modules.
	Treptow is in the analogous field of liquid dispensing systems (Treptow [0007]). Treptow teaches a first station that is located on-line with respect to a dispersion surface, and a second station that is located off-line with respect to the dispersion surface (Treptow; [0030]-[0035], see Fig. 1 at proportioning modules 1 in storage device 2, and proportioning module 1 in proportioning apparatus 3, where liquid is dispensed onto substrates 5 on device 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second station in the system of Dudenhoefer ‘984 to be located off-line with respect to the dispersion surface as in Treptow, as Treptow teaches that modules located off-line with respect to a dispersion surface can be used for storage of liquids prior to use (Treptow; [0030]-[0035], Fig. 1).
	Modified Dudenhoefer ‘984 fails to explicitly disclose that:
the dispersion surface comprises a conveyance system on which a plurality of substrates are conveyed;
the reagent modules are located in-line with respect to the conveyance system of the dispersion surface; and 
the conveyance system is to convey the plurality of substrates underneath the plurality of reagent modules.
	Kowallis is in the analogous field of reagent dispensing (Kowallis [0002]). Kowallis teaches a dispersion surface that comprises a conveyance system on which a plurality of substrates are conveyed (Kowallis; [0048], see Fig. 1 at conveyor 12 for conveying substrates 14a-14d along transport pathway P; see the Claim Interpretation above in the instant Office Action, which states that the conveyance system has been interpreted under 112(f) as a conveyor belt, mechanical stages, or rolls or reels of flexible material, and equivalents thereof). Reagent modules are located in-line with respect to the conveyance system of the dispersion surface, and the conveyance system conveys the plurality of substrates underneath the plurality of reagent modules (Kowallis; [0053], [0076], multiple reagent transfer heads can be placed along the transport pathway, see Fig. 1 at reagent transfer head 44). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the dispersion surface and plurality of reagent modules in the system of modified Dudenhoefer ‘984 so that the dispersion surface comprises a conveyance system on which substrates are conveyed, the reagent modules are located in-line with respect to the conveyance system of the dispersion surface, and the conveyance system conveys the plurality of substrates underneath the plurality of reagent modules as in Kowallis. The motivation would have been that Kowallis teaches that placing reagent modules above a conveyor system for transporting substrates, and dispensing reagents onto the substrates as they travel will allow for the delivering of small volumes of reagents onto a substrate in a quick and efficient manner (Kowallis [0009]).
	Note: The instant Claims contain a large amount of functional language (ex: “a reagent dispensing system…”, “structured to dispense a first range of volumes of a first reagent within a time period…”, “structured to dispense a second range of volumes of a second reagent within the time period”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 2, modified Dudenhoefer ‘984 discloses the reagent dispensing system of claim 1. Modified Dudenhoefer ‘984 further discloses a third reagent dispensing device structured to dispense a third range of volumes of a third reagent onto the given substrate within the time period, the third range of volumes being more voluminous relative to the second range of volumes (see Dudenhoefer ‘984 Figs. 8, 9A at the plurality of head modules 100).

Regarding claim 4, modified Dudenhoefer ‘984 discloses the reagent dispensing system of claim 1. Modified Dudenhoefer ‘984 further discloses that each reagent module comprises: 8581085016/603,141
	a number of mechanical interfaces to align the reagent module with respect to the reagent dispensing system (Dudenhoefer ‘984; [0034], see Fig. 8 at retention feature 802 of frame 800 for engaging an associated feature of module 300, [0024], see Fig. 1 at fiducials 110 for aligning a module 100 on a frame). 
	A number of electrical interconnects to electrically interface the reagent module to the reagent dispensing system, the reagent dispensing system to send dispensing signals through the electrical interconnects to the reagent dispensing devices (Dudenhoefer ‘984; [0027], [0051], see Fig. 1 at electrical contact pads 104 on module 100).

Regarding claim 9, modified Dudenhoefer ‘984 discloses the reagent dispensing system of claim 1. Modified Dudenhoefer ‘984 further discloses that the at least one station comprises a plurality of stations located along a reagent dispersion area (Dudenhoefer ‘984; [0034], see Figs. 8, 9A at frame 800 for holding head assembly modules 100. The frame 800 may comprise multiple stations, i.e. a first station holds the first set of four assembly modules 100, and the second station holds the second set of four assembly modules 100).The plurality of stations comprise: 
	a number of mechanical interfaces to align the reagent modules with respect to the reagent dispensing system at each station system (Dudenhoefer ‘984; [0034], see Fig. 8 at retention feature 802 of frame 800 for engaging an associated feature of module 300). 
	A number of electrical interconnects to electrically interface the reagent modules to the reagent dispensing system, the reagent dispensing system to send dispensing signals through the electrical interconnects to the reagent dispensing devices at each station (Dudenhoefer ‘984; [0027], [0051], see Fig. 1 at electrical contact pads 104 on module 100, Claim 7, spring-loaded pins on the carrier frame provide an electrical connection to the contact pads).

Regarding claim 10, modified Dudenhoefer ‘984 discloses the system of claim 1. Modified Dudenhoefer ‘984 further discloses that each module comprises: 
	a module frame coupling the module to a station of the reagent dispensing system, the module frame comprising a number of electrical interconnects to electrically interface reagent dispensing devices to the reagent dispensing system, the reagent dispensing system to send dispensing signals through the electrical interconnects to reagent dispensing devices (Dudenhoefer ‘984; [0034], see Figs. 8, 9A at frame 800 for holding head assembly modules 100, [0027], [0051], see Fig. 1 at electrical contact pads 104 on module 100, Claim 7, spring-loaded pins on the carrier frame provide an electrical connection to the contact pads).

Regarding claim 11, modified Dudenhoefer ‘984 discloses the system of claim 1. Modified Dudenhoefer ‘984 further discloses that each module comprises a number of mechanical interfaces to align the reagent dispensing device or devices with respect to the reagent dispensing system ([0034], see Fig. 8 at retention feature 802 of frame 800 for engaging an associated feature of module 300, [0024], see Fig. 1 at fiducials 110 for aligning a module 100 on a frame).  

Regarding claim 16, modified Dudenhoefer ‘984 discloses the system of claim 1. Modified Dudenhoefer ‘984 further discloses that a first reagent module comprises both of 
	the first reagent dispensing device structured to dispense the first range of volumes of a first reagent within the time period (see Claim 1 above at Dudenhoefer ‘984 Figs. 8, 9A, which show that in a first embodiment, the first module comprises multiple head assembly modules 100). 
	The second reagent dispensing device structured to dispense the second range of volumes of a second reagent within the time period, the second range of volumes being more voluminous relative to the first range of volumes (see Claim 1 above at Dudenhoefer ‘984 Figs. 8, 9A, which show that in a first embodiment, the first module comprises multiple head assembly modules 100).

Regarding claim 17, modified Dudenhoefer ‘984 discloses the system of claim 1. Modified Dudenhoefer ‘984 further discloses: 
	a first reagent module comprising only the first reagent dispensing device structured to dispense the first range of volumes of a first reagent within the time period (see Claim 1 above at Dudenhoefer ‘984 Figs. 8, 9A, which teach in a second embodiment that the first module comprises a head assembly module 100, and the second module comprises a different head assembly module 100).
	A second reagent module comprising only the second reagent dispensing device structured to dispense the second range of volumes of a second reagent within the time period, the second range of volumes being more voluminous relative to the first range of volumes (see Claim 1 above at Dudenhoefer ‘984 Figs. 8, 9A, which teach in a second embodiment that the first module comprises a head assembly module 100, and the second module comprises a different head assembly module 100).

Regarding claim 21, modified Dudenhoefer ‘984 discloses the system of claim 1.
	Modified Dudenhoefer ‘984 fails to explicitly disclose that the conveyance system comprises a conveyor belt.
	Kowallis further teaches a conveyance system comprising a conveyor belt (Kowallis; [0020], [0048], see Fig. 1 at conveyor 12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the conveyance system in the system of modified Dudenhoefer ‘984 to be a conveyor belt as in Kowallis. The motivation would have been that a conveyor belt can be used to transport substrates from one region to another (Kowallis; [0020], [0048], see Fig. 1).

Regarding claim 22, modified Dudenhoefer ‘984 discloses the system of claim 1.
	Modified Dudenhoefer ‘984 fails to explicitly disclose a processing device to provide instructions to the conveyance system as to speed and direction in moving the plurality of substrates under the plurality of reagent modules.
	Kowallis further teaches a processing device that provides instructions to a conveyance system as to speed and direction in moving a plurality of substrates under a plurality of reagent modules (Kowallis; [0053], [0076], see Fig. 1, [0075], [0084], [0071], see the Claim Interpretation section above in this instant Office Action, which states that the processing device has been interpreted under 112(f) as a processor, and equivalents thereof). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of modified Dudenhoefer ‘984 to include a processing device that provides instructions to a conveyance system as to speed and direction in moving a plurality of substrates under a plurality of reagent modules as in Kowallis. The motivation would have been that Kowallis teaches that controlling the speed of the conveyance system will allow the conveyance system to be run continuously (Kowallis [0075]), thereby increasing throughput and reducing downtime, and changing direction during operation will allow for certain substrates to be spotted with reagent as desired (Kowallis [0084]).

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dudenhoefer ‘984 in view of Treptow and Kowallis, as applied to claims 1, 2, 4, 9-11, 16, 17, 21, and 22 above, further in view of Tisone et al. (US Pat. No. 8,920,752; hereinafter Tisone; already of record).

Regarding claim 3, modified Dudenhoefer ‘984 discloses the reagent dispensing system of claim 2. Modified Dudenhoefer ‘984 further discloses the third reagent dispensing device (see Claim 2 above at Dudenhoefer ‘984 teaching the third reagent dispensing device in Figs. 8, 9A).
	Modified Dudenhoefer ‘984 fails to explicitly disclose that the third reagent dispensing device is fluidically coupled to an off-line bulk supply of reagent.
	Tisone is in the analogous field of reagent dispensing (Tisone Col. 2 Lns. 48-59). Tisone teaches a reagent dispensing device that is fluidically coupled to an off-line bulk supply of reagent (Tisone; see Fig. 2F at reagent dispensers 528 fluidically coupled to off-line bulk supply of reagent 516. As the bulk supply of reagent is not directly able to dispense reagent on substrate 511, it is considered off-line). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the third reagent dispensing device in the system of modified Dudenhoefer ‘984 to be fluidically coupled to an off-line bulk supply of reagent as in Tisone, as Tisone teaches that an off-line bulk supply of reagent can be used to hold reagent fluid for subsequent transportation to a reagent dispenser as needed, and the flowrate of the reagent from the bulk supply to the dispenser can be controlled by a pump (Tisone; Col. 15 Ln. 51-Col. 16 Ln. 4, Col. 18 Lns. 44-59, see Fig. 2F at reagent dispensers 528 fluidically coupled to off-line bulk supply of reagent 516, and pump 520).

Regarding claim 8, modified Dudenhoefer ‘984 discloses the reagent dispensing system of claim 1. Modified Dudenhoefer ‘984 further discloses the reagent modules (see Claim 1 above at Dudenhoefer ‘984 teaching the reagent modules in Figs. 8, 9A).
	Modified Dudenhoefer ‘984 fails to explicitly disclose at least one environmentally-controlled area within the reagent dispensing system to preserve a number of reagents within the reagent modules.
	Tisone teaches an environmentally-controlled area within a reagent dispensing system to preserve reagents (Tisone Col. 9 Lns. 11-15, both the cooling unit and humidity control can be used to control the environment to preserve reagents). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reagent modules in the system of modified Dudenhoefer ‘984 to include at least one environmentally-controlled area within the reagent dispensing system to preserve a number of reagents within the reagent modules as in Tisone. The motivation would have been to keep the reagents in environmental conditions that would prolong their shelf-life, thereby conserving materials and reducing operating costs.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dudenhoefer ‘984 in view of Treptow and Kowallis, as applied to claims 1, 2, 4, 9-11, 16, 17, 21, and 22 above, further in view of Shohmi et al. (US Pub. No. 2017/0003310; hereinafter Shohmi; already of record).

Regarding claim 5, modified Dudenhoefer ‘984 discloses the reagent dispensing system of claim 1. Modified Dudenhoefer ‘984 further discloses each reagent module (see Claim 1 above at Dudenhoefer ‘984 teaching the reagent modules in [0034], Figs. 8, 9A), and the reagent dispensing device or devices (Dudenhoefer ‘984; [0034], Figs. 8, 9A, [0024], see also Fig. 1 at nozzles 108).
	Modified Dudenhoefer ‘984 fails to explicitly disclose that each reagent module comprises a number of mechanical interfaces to align the reagent dispensing device or devices with respect to the reagent module.
	Shohmi is in the analogous field of dispensing apparatuses (Shohmi [0009]). Shohmi teaches a device that comprises a number of mechanical interfaces to align reagent dispensing devices with respect to the device (Shohmi; [0112], see Figs. 8A-8B at dispensing tips 51, which are considered dispensing devices, which are aligned on end portions 222 of nozzles 220. The end portions are mechanical interfaces to align the dispensing tips). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify each reagent module in the system of modified Dudenhoefer ‘984 so that each reagent module comprises a number of mechanical interfaces to align the reagent dispensing device or devices with respect to the reagent module as in Shohmi. The motivation would have been to ensure that the reagent dispensing device or devices are aligned with respect to the dispersion surface, thereby ensuring that the reagent is dispensed to a desired location.

Claims 6, 7, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dudenhoefer ‘984 in view of Treptow and Kowallis, as applied to claims 1, 2, 4, 9-11, 16, 17, 21, and 22 above, in view of Peters (US Pub. No. 2013/0143328; already of record).

Regarding claim 6, modified Dudenhoefer ‘984 discloses the reagent dispensing system of claim 1. Modified Dudenhoefer ‘984 further discloses the reagent modules and the reagent dispensing devices (see Claim 1 above at Dudenhoefer ‘984 teaching reagent modules and reagent dispensing devices in Figs. 8, 9A).
	Modified Dudenhoefer ‘984 fails to explicitly disclose an identification located on each of the reagent modules, the identification identifying a number of reagents within each of the reagent dispensing devices.
	Peters is in the analogous field of assay fluid dispensing (Peters [0010]). Peters teaches an identification located on a reagent unit, the identification identifying a number of reagents within each of the reagent units (Peters; [0025]-[0026], [0039], cassette-type identifiers can be used to identify the assay fluids held within each of the channels). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reagent modules and reagent dispensing devices in the system of modified Dudenhoefer ‘984 to include an identification located on each of the reagent modules, the identification identifying a number of reagents within each of the reagent dispensing devices as in Peters. Peters teaches that identifying the reagents within reagent dispensing devices will enable a protocol to be developed for the dispensing of reagents from the reagent dispensing devices in a predetermined manner, allowing for the controlled dispensing of various reagents as needed, improving the performance of any assay protocols performed and simplifying the task of the operator (Peters; [0025]-[0026], [0039], [0045]-[0046]).

Regarding claim 7, modified Dudenhoefer ‘984 discloses the reagent dispensing system of claim 1. Modified Dudenhoefer ‘984 further discloses the first reagent dispensing device (see Claim 1 above at Dudenhoefer ‘984 teaching the reagent dispensing devices in Figs. 8, 9A). 
	 The second reagent dispensing device comprises a digitally addressable fluid ejection device, the digitally addressable fluid ejection device comprising a number of second dispensing die to dispense the second range of volumes of the second reagent (see Claim 1 above at Dudenhoefer ‘984 teaching the reagent dispensing devices in Figs. 8, 9A. see also [0048], Fig. 21, which teach that a computer can perform the dispensing actions, and control how many droplets are discharged from each of the printheads. Therefore, the dispensing devices are digitally addressable).
	Modified Dudenhoefer ‘984 fails to explicitly disclose that the first reagent dispensing device comprises a cassette, the cassette comprising a number of first dispensing die to dispense the first range of volumes of a reagent.
	Peters teaches a reagent dispensing device comprising a cassette, the cassette comprising a number of first dispensing die to dispense a first range of volumes of a reagent (Peters [0015]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first reagent dispensing device in the system of modified Dudenhoefer ‘984 to comprise a cassette, the cassette comprising a number of first dispensing die to dispense a first range of volumes of a reagent as in Peters. Peters teaches that dissimilar dispensing functions for different assay fluids for an assay protocol can be integrated into a single cassette, minimizing reagent waste and simplifying the task of the operator (Peters [0045]-[0046]).

Regarding claim 13, modified Dudenhoefer ‘984 discloses the system of claim 1. Modified Dudenhoefer ‘984 further discloses a processor (Dudenhoefer ‘984 [0048]), reagent modules (see Claim 1 above at Dudenhoefer ‘984 teaching the reagent modules in Figs. 8, 9A), and the at least one station (see Claim 1 above at Dudenhoefer ‘984 teaching the at least one station in [0034], Figs. 8, 9A).
	Modified Dudenhoefer ‘984 fails to explicitly disclose: 
a non-transitory computer readable medium comprising computer usable program code embodied therewith, the computer usable program code configured to, when executed by the processor: 	
identify reagent modules installed at the at least one station; and 
dispense the reagents based on a number of test protocols.
	Peters teaches a non-transitory computer readable medium comprising a program code that, when executed by a processor, identifies reagent containers installed at a station, and dispenses the reagents based on a number of test protocols (Peters; [0025]-[0026], [0039]-[0044], cassette-type identifiers can be used to identify the assay fluids held within each of the channels, and perform an assay protocol accordingly, see also Fig. 5, [0029]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reagent modules, processor, and at least one station in the system of modified Dudenhoefer ‘984 by including a non-transitory computer readable medium comprising a program code that, when executed by a processor, identifies reagent modules installed at the at least one station, and dispenses the reagents based on a number of test protocols as in Peters. Peters teaches that identifying the reagents within reagent dispensing devices and performing an automated test protocol to dispense the reagents will allow for the dispensing of reagents from the reagent dispensing devices in a predetermined manner, allowing for the controlled dispensing of various reagents as needed, improving the performance of any assay protocols performed and simplifying the task of the operator (Peters; [0025]-[0026], [0039]-[0046]).

Regarding claim 14, modified Dudenhoefer ‘984 discloses the system of claim 13. Modified Dudenhoefer ‘984 further discloses reagent modules (see Claim 1 above at Dudenhoefer ‘984 teaching reagent modules in Figs. 8, 9A).
	Modified Dudenhoefer ‘984 fails to explicitly disclose that identifying reagent modules comprises, with an identification module, identifying first, second, and third reagents within installed reagent modules based on an identification associated with the reagent modules.
	Peters teaches identifying first, second and third reagents within installed reagent containers with an identification module based on an identification associated with the reagent containers (Peters; [0025]-[0026], [0039], cassette-type identifiers can be used to identify the assay fluids held within each of the channels, and multiple reagents can be held within each of the channels, [0028], a cassette-ID reader reads the identifiers). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reagent modules of modified Dudenhoefer ‘984 so that identifying reagent modules comprises, with an identification module, identifying first, second and third reagents within installed reagent modules based on an identification associated with the reagent modules as in Peters. Peters teaches that identifying the reagents within reagent dispensing devices will enable a protocol to be developed for the dispensing of reagents from the reagent dispensing devices in a predetermined manner, allowing for the controlled dispensing of various reagents as needed, improving the performance of any assay protocols performed and simplifying the task of the operator (Peters; [0025]-[0026], [0039], [0045]-[0046]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dudenhoefer ‘984 in view of Treptow and Kowallis, as applied to claims 1, 2, 4, 9-11, 16, 17, 21, and 22 above, further in view of Tisone, further in view of Peters.

Regarding claim 12, modified Dudenhoefer ‘984 discloses the reagent module system of claim 2. Modified Dudenhoefer ‘984 further discloses the first reagent dispensing device (see Claim 1 above at Dudenhoefer ‘984 teaching the reagent dispensing devices in Figs. 8, 9A).
	The second reagent dispensing device comprises a fluid ejection device comprising a number of nozzles through which the second reagent is jetted (see Dudenhoefer ‘984, Figs. 8, 9A and Fig. 1 at nozzles 108).
	The third reagent dispensing device (see Dudenhoefer ‘984, Figs. 8, 9A).
	Modified Dudenhoefer ‘984 fails to explicitly disclose that:
the first reagent dispensing device is a cassette; and 
the third reagent dispensing device comprises a bulk fluid dispensing device.
	Tisone is in the analogous field of reagent dispensing (Tisone Col. 2 Lns. 48-59). Tisone teaches a bulk fluid dispensing device (Tisone; see Fig. 2F at reagent dispensers 528 fluidically coupled to off-line bulk supply of reagent 516). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the third reagent dispensing device in the system of modified Dudenhoefer ‘984 to be a bulk fluid dispensing device as in Tisone. Tisone teaches that a bulk fluid dispensing device can be used to controllably dispense fluid to a substrate (Tisone; Col. 15 Ln. 51-Col. 16 Ln. 4, Col. 18 Lns. 44-59, see Fig. 2F at reagent dispensers 528 fluidically coupled to off-line bulk supply of reagent 516, and pump 520).
	Modified Dudenhoefer ‘984 fails to explicitly disclose that the first reagent dispensing device is a cassette.
	Peters is in the analogous field of assay fluid dispensing (Peters [0010]). Peters teaches a cassette (Peters [0015]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first reagent dispensing device in the system of modified Dudenhoefer ‘984 to be a cassette as in Peters. Peters teaches that dissimilar dispensing functions for different assay fluids for an assay protocol can be integrated into a single cassette, minimizing reagent waste and simplifying the task of the operator (Peters [0045]-[0046]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dudenhoefer ‘984 in view of Treptow, Kowallis and Peters, as applied to claims 6, 7, 13, and 14 above, further in view of Luoma (US Pat. No. 7,458,483; already of record).

Regarding claim 15, modified Dudenhoefer ‘984 discloses the system of claim 13. Modified Dudenhoefer ‘984 further discloses the reagent modules and the processor (see Claim 1 above at Dudenhoefer ‘984 teaching the reagent modules in Figs. 8, 9A, and Claim 13 at Dudenhoefer ‘984 teaching the processor in [0048]).
	Modified Dudenhoefer ‘984 fails to explicitly disclose:
computer usable program code configured to, when executed by the processor, exchange the reagent modules based on a type of the test protocol conducted, 
wherein exchanging the reagent modules comprises instructing a reagent module transport system to exchange one of first, second, and third reagent modules positioned at a reagent dispensing area for another of the first, second, and third reagent modules.
	Luoma is in the analogous field of assay testing using reagents (Luoma; Col. 1 Lns. 13-20). Luoma teaches computer usable program code configured to, when executed by a processor, exchange reagent containers based on a type of test protocol conducted, the exchanging of reagent containers comprising instructing a reagent container transport system to exchange one of first, second and third reagent modules positioned at a reagent dispensing area for another of first, second and third reagent containers (Luoma; Col. 3 Lns. 17-27, reagent carriers are loaded into the carousel, the transporter moving the reagent carriers being controlled by a computer program. Appropriate reagents are selected based on the test being conducted, Col. 13 Ln. 62-Col. 14 Ln. 30, reagent carriers are loaded into the carousel when they are needed, and removed from the carousel when they are no longer needed, e.g. when the carriers are empty). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reagent modules and the processor in the system of modified Dudenhoefer ‘984 to include computer usable program code configured to, when executed by the processor, exchange the reagent modules based on a type of the test protocol conducted, wherein exchanging the reagent modules comprises instructing a reagent module transport system to exchange one of first, second, and third reagent modules positioned at a reagent dispensing area for another of the first, second, and third reagent modules as in Luoma. The motivation would have been to ensure that the appropriate reagents are dispensed based on the test protocol that is selected (Luoma Col. 3 Lns. 17-27), thereby ensuring that the test protocol proceeds as desired.

Response to Arguments
Applicant's arguments filed October 3, 2022 have been fully considered but they are not persuasive. 
Applicant argues on Pgs. 10-14 of their Remarks that the prior art of record does not teach a dispersion surface comprising a conveyance system on which a plurality of substrates are conveyed, that the reagent modules are located in-line with respect to the conveyance system of the dispersion surface, and that the conveyance system conveys the plurality of substrates underneath the plurality of reagent modules. While the Examiner agrees with this assertion, these limitations have been rejected under 35 U.S.C. 103 using Dudenhoefer ‘984  in view of Treptow and Kowallis. For a more detailed explanation, please see the rejection of Claim 1 in the Claim Rejections-35 USC 103 section of this instant Office Action. Applicant’s amendments necessitated the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./					/JILL A WARDEN/Examiner, Art Unit 1798                       Supervisory Patent Examiner, Art Unit 1798